DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 6-8 of the response, filed 02/16/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. §103, have been fully considered and are persuasive.  As discussed in the interview conducted on 12/09/2020, the previously cited prior art fails to disclose the amendment to Claims 1 and 8 of the fiber-reinforcing structure being continuously woven as a single piece to entirely form the airfoil, the spar portion, and the enlarged portion.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bouillon (US Patent No: 8,685,868).
Claim Objections
Claim 12 is objected to because of the following informalities:  “The propeller blade” in Line 1 should read “The fiber-reinforcing structure”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurenceau (US Publication No: 2016/0159460) in view of Bouillon (US Patent No: 8,685,868) and Moffitt (US Patent No: 7,547,193).
Regarding Claim 1: Laurenceau discloses a fiber-reinforcing structure for a propeller blade made of composite material (Paragraph [0009], Lines 1-4).  The fiber-reinforcing structure has an airfoil (Figure 1, No. 110), a spar portion (Figure 3, No. 60; Paragraph [0038], Lines 1-2), and an enlarged portion (62; Paragraph [0039], Line 7), the airfoil extending in a longitudinal direction between a bottom edge (Figure 7, No. 220) and a top edge (Figure 7, tip of 200) and extending in a transverse direction between a front edge (200a) and a rear edge (230), the fiber-reinforcing structure including a zone of non-interlinking (Figure 4, No. 204; Paragraph [0051], Lines 1-3) between the front and rear edges of the airfoil in the transverse direction (Figures 4 & 7), and extending between an intermediate zone (H209) and the bottom edge of said airfoil in the longitudinal direction (Figure 7), the spar portion extending inside the airfoil in the zone of non-interlinking (Figures 7-8), being set back from the front and rear edges of said airfoil in the transverse direction (Figures 7-8), the spar portion leading to the outside of the airfoil in the bottom edge of said airfoil (Figure 8), the enlarged portion extending from the spar portion outside the airfoil (Figure 8), the enlarged portion extending in the transverse direction over a length that is shorter than the length of the bottom edge of the airfoil (Figure 8), the airfoil having first (210) and second skins (211) in the zone of non-interlinking (Figure 7), the first and second skins extending between the front and rear 
Bouillon teaches a method of weaving for composite turbomachine blades (Column 3, Lines 39-42; Column 5, Lines 56-60), wherein the method comprises continuously weaving as a single piece a core piece (Figure 8, No. 72) and a skin piece (74, 76) to entirely form the blade (Abstract, Lines 1-7; Column 2, Lines 27-30).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the fiber-reinforcing structure of Laurenceau continuously woven as a single piece to entirely form the airfoil, the spar portion and the enlarged portion, as taught by Bouillon, wherein the core piece corresponds to the spar and enlarged portion and the skin piece corresponds to the airfoil, for the purpose of providing the fiber-reinforcing structure with good mechanical strength (Column 5, Lines 56-60).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the first and second skins of Moffitt in for the first and second skins of Laurenceau.  Both skins are known elements, and the substitution of the skins of Moffitt in for the skins of Laurenceau still results in the skins defining aerodynamic surfaces of the airfoil of Laurenceau with fiber-reinforced composite material (Moffitt: Column 3, Lines 34-36 & 40-42).
Regarding Claim 2: Laurenceau, as modified by Bouillon and Moffitt, discloses the fiber-reinforcing structure according to Claim 1, wherein the front edge and the rear edge present respective slots (231, inside surface of front edge 200a) extending in the longitudinal direction between the intermediate zone and the bottom edge of the fiber-reinforcing structure (Figure 7).
Regarding Claim 3: Laurenceau, as modified by Bouillon and Moffitt, discloses a propeller blade (Figures 1-2, No. 100) comprising fiber reinforcement constituted by a fiber-reinforcing structure according to Claim 1 and densified by a matrix (Laurenceau: Abstract, Lines 1-4; Paragraph [0009], Lines 1-4), the propeller blade comprising said airfoil, said spar portion extending inside the airfoil, a tang (130) extending outside the airfoil, a root (120) extending outside the airfoil from the tang, a first shaper part (Moffitt: Figure 2, No. 33) present in the first housing provided inside the airfoil, and a 
Regarding Claim 5: Laurenceau, as modified by Bouillon and Moffitt, discloses the propeller blade according to Claim 3, wherein the height of the zone of non-interlinking (204) present in the fiber-reinforcing structure constituting the fiber reinforcement of the propeller blade lies in the range 10% to 50% of the total height of the airfoil in the longitudinal direction (Figure 7 – zone of non-interlinking 204 extends from the bottom edge, i.e. 0% of the total height of the airfoil, to above 50% of the total height of the airfoil, and thus the zone lies in the range of 10-50% of the total height of the airfoil in the longitudinal direction).
Regarding Claim 6: Laurenceau, as modified by Bouillon and Moffitt, discloses an aeroengine (50) including a plurality of propeller blades according to Claim 3 (Figure 2; Paragraph [0037]).
Regarding Claim 7: Laurenceau, as modified by Bouillon and Moffitt, discloses an aircraft including at least one aeroengine according to claim 6 (Figure 2; Paragraph [0037]).
Regarding Claim 12:.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurenceau, Bouillon, and Moffitt, as applied to claim 3 above, and further in view of Marchal (US Publication No: 2014/0369848).
Regarding Claim 4: Laurenceau, as modified by Bouillon and Moffitt, discloses the propeller blade according to Claim 3; however, Laurenceau fails to disclose the tang connecting the root to the spar portion presenting side edges that are straight and parallel to the longitudinal direction.
Marchal teaches a blade (Figure 1, No. 10) comprising a tang (32) connecting a root (30) to the rest of the blade, the tang having side edges that are straight and parallel to the longitudinal direction (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the side edges of the tang of Marchal in for the side edges of the tang of Laurenceau, as modified by Bouillon and Moffitt, since both sets of tang side edges are known elements and the substitution of the side edges of Marchal in for the side edges of Laurenceau still results in the tang connecting a root with the rest of the airfoil.
Allowable Subject Matter
Claims 8-11 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a method of fabricating a reinforcing-fiber structure for a propeller out of composite material, the method comprising a fiber-reinforcing structure having an airfoil, a spar portion, and an enlarged portion and that is continuously woven as a single piece to entirely form the airfoil, spar portion, and enlarged portion, wherein floated yarns present around the spar portion blank and the enlarged portion blank and at the bottom portion of  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745